DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The following is a Final Office Action in response to the communication received on July 2, 2021.  
Claims 1, 8, and 15 have been amended.  
Claim 21 has been added.  
Claims 1-21 are pending.

Response to Amendment
Amendments to Claims 1, 8, and 15 are acknowledged.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed a judicial exception (i.e., an abstract idea) without significantly more. 

Step 1 – Statutory Categories
As indicated in the preamble of the claim, the examiner finds the claim is directed to a process, machine, manufacture, or composition of matter.
Step 2A – Prong 1: was there a Judicial Exception Recited
Claim 1 recites the following abstract concepts that are found to include “abstract idea”:
receiving, 
identifying,
transmitting, 
identifying, 
selecting, 
communicating, 
transmitting, 
Claim 1 is directed to a series of steps for analyzing data to provide instructions to a user, which is managing personal behavior and thus grouped as a certain method of organizing human interactions.  The mere nominal recitation of server does not take the claim out of the method of organizing human interactions.  Thus the claim recites an abstract idea.

Step 2A – Prong 2: Can the Judicial Exception Recited be integrated into a practical application
Limitations that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) 

This judicial exception is not integrated into a practical application because the server is merely generically recited computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply the abstract idea on a generic computer.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application.  The claim is directed to an abstract idea.

Step 2B – Significantly More Analysis
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, receiving a request by a server, identifying data related to the request by a server, transmitting navigation instructions, selecting an action related to the request by the server, communicating the selection by the server, and transmitting second navigation instructions, do not add significantly more to the exception because these are well-

Independent Claims 8 and 15 recite a system and method that perform substantially the same steps as Claim 1, and are thus rejected for the same reasons as stated in the rejection of Claim 1.

Dependent Claims 2-7 and 21 depend from rejected Claim 1 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 2-7 and 21 are rejected for the same reasons as stated in the rejection of Claim 1 from which they depend.

Dependent Claims 9-14 depend from rejected Claim 8 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 9-14 are rejected for the same reasons as stated in the rejection of Claim 8 from which they depend.

Dependent Claims 16-20 depend from rejected Claim 15 and fail to provide additional elements that are sufficient to amount to significantly more than the judicial exception of the Claim from which they depend.  Therefore Claims 16-20 are rejected for the same reasons as stated in the rejection of Claim 15 from which they depend.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Pub. No. 2012/0283868 “Rutt”, in view of US Pat. No. 10,882,692 “Misra”, and further in view of US Pat. Pub. No. 2020/0269284 “Sauer”.

As per Claims 1, 8, and 15, Rutt discloses methods and system for maintaining a center of gravity (COG) of a first storage unit, comprising:
selecting, by the server, a first slot of the set of slots to place the item such that when the item is placed in the first slot, the COG of the first storage unit is maintained within a COG tolerance region of the first storage unit (Rutt: [0043] 
communicating, by the server to an instruction device associated with an operator, a placement instruction to place the item in the first slot, wherein the item is placed in the first slot by the operator based on the placement instruction (Rutt: [0030], supplying a loading sequence or an unloading sequence and generating a report ).  

Rutt fails to disclose methods and a system for maintaining a center of gravity (COG) of a first storage unit, comprising:
receiving, by a server, a first request for placing at least one item in a storage facility that includes a plurality of storage units; 
identifying, by the server, the first storage unit from the plurality of storage units for placing the item; 
transmitting, by the server, a first navigation instruction to a robotic vehicle that transports the first storage unit to an operator station based on the first navigation instruction;
identifying, by the server, a set of slots available in the first storage unit for placing the item;
transmitting, by the server, a second navigation instruction to the robotic vehicle to transport, to a destination in the storage facility based on the second navigation instruction, the first storage unit having the item placed in the first slot with the COG maintained within the COG tolerance region. 

Misra teaches methods and a system for maintaining a center of gravity (COG) of a first storage unit, comprising:
receiving, by a server, a first request for placing at least one item in a storage facility that includes a plurality of storage units (Misra: Column 9, lines 45-65; a request to reposition an item);
identifying, by the server, the first storage unit from the plurality of storage units for placing the item (Misra: Column 17, lines 48-62 the item can be placed in a plurality of rows, shelves, and bins); 
identifying, by the server, a set of slots available in the first storage unit for placing the item (Misra: Column 17, lines 48-62 the item can be placed in a plurality of rows, shelves, and bins).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rutt to include receiving a request to store and item and identifying available storage locations as taught by Misra, with the method for maintaining a center of gravity of a first storage unit as taught by Rutt with the motivation of providing guidance information identifying where the item is to be taken (Misra: Column 17, lines 48-52).

Rutt and Misra fail to disclose methods and a system for maintaining a center of gravity (COG) of a first storage unit, comprising:

transmitting, by the server, a second navigation instruction to the robotic vehicle to transport, to a destination in the storage facility based on the second navigation instruction, the first storage unit having the item placed in the first slot with the COG maintained within the COG tolerance region. 

Sauer teaches methods and a system for maintaining a center of gravity (COG) of a first storage unit, comprising:
transmitting, by the server, a first navigation instruction to a robotic vehicle that transports the first storage unit to an operator station based on the first navigation instruction (Sauer: [0141] transmits instructions to the vehicle identifying a sort location applicable to the item and the vehicle proceeds to the sort location (operator station));
transmitting, by the server, a second navigation instruction to the robotic vehicle to transport, to a destination in the storage facility based on the second navigation instruction, the first storage unit having the item placed in the first slot with the COG maintained within the COG tolerance region (Sauer: [0141] transmits instructions to the vehicle identifying a sort location applicable to the item and the vehicle proceeds to the sort location, and [0148] the route for the vehicle is determined and a central controller communicates information to the vehicle (robotic vehicle) regarding the route). 

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rutt and Misra to include transmitting navigation instructions to a robotic vehicle for transporting storage units as taught by Sauer, with the method for maintaining a center of gravity of a first storage unit as taught by Rutt and Misra with the motivation of solving issues of aggregating items that can be laborious, time consuming, inefficient, and prone to error (Sauer: [0003]).

As per Claims 2, 9, and 16, Rutt discloses methods and a system, further comprising: 
determining, by the server, the COG tolerance region of the first storage unit based on at least one of a size of the first storage unit, a first set of dimensions of the first storage unit, a weight of the first storage unit, a shape of the first storage unit, or a configuration of the first storage unit (Rutt: [0039]).  

As per Claims 3, 10, and 17, Rutt discloses methods and a system, further comprising: determining, by the server, a risk score for each slot of the set of slots available in the first storage unit before selecting the first slot (Rutt: [0043]).  

As per Claims 4, 11, and 18, Rutt discloses methods and a system, wherein the risk score for each slot is determined based on at least one of a first set of dimensions of the first storage unit, a second set of dimensions of each slot and at least one of a 

As per Claims 5 and 12, Rutt discloses a method and system, wherein the first slot is selected by the server based on the risk score determined for each slot of the set of slots (Rutt: [0043]).  

As per Claims 6, 13, and 19, Rutt fails to disclose methods and system, further comprising: receiving, by the server from the instruction device, a notification indicating that the item is placed in the first slot of the first storage unit.  

Misra teaches methods and system, further comprising: receiving, by the server from the instruction device, a notification indicating that the item is placed in the first slot of the first storage unit (Misra: Column 13, lines 49-64).  

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rutt to include confirmation that an item is placed correctly or notification that it has been in the wrong location as taught by Misra, with the method form maintaining a center of gravity of a storage unit as taught by Rutt with the motivation of determining whether an item has been placed at the placement location (Misra: Column 13, lines 41-43).

As per Claims 7, 14, and 20, Rutt fails to disclose methods and system, further comprising: 
receiving, by the server from the instruction device, a notification indicating that the item is placed in a second slot of the set of slots, wherein the second slot is different from the first slot; and 
generating, by the server, a response to the notification when the placement of the item in the second slot shifts the COG of the first storage unit out of the COG tolerance region.

Misra teaches methods and system, further comprising: 
receiving, by the server from the instruction device, a notification indicating that the item is placed in a second slot of the set of slots, wherein the second slot is different from the first slot (Misra: Column 13, lines 65-67 and Column 14, lines 1-14); and 
generating, by the server, a response to the notification when the placement of the item in the second slot shifts the COG of the first storage unit out of the COG tolerance region  (Misra: Column 13, lines 65-67 and Column 14, lines 1-14).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rutt to include confirmation that an item is placed correctly or notification that it has been in the wrong location as taught by Misra, with the method form maintaining a center of gravity of a storage unit as taught by Rutt with the motivation of determining whether an item has been placed at the placement location (Misra: Column 13, lines 41-43).

As per Claim 21, Rutt and Misra fail to disclose a method further comprising: 
in response to determining that the COG of the first storage unit is not within the COG tolerance region after placement of the item in the first slot, communicating. by the server to the instruction device associated with the operator at the operation station. another placement instruction to rearrange one or more other items in the set of slots such that the COG of the first storage unit is maintained within the COG tolerance region.

Sauer teaches a method further comprising: 
in response to determining that the COG of the first storage unit is not within the COG tolerance region after placement of the item in the first slot, communicating. by the server to the instruction device associated with the operator at the operation station. another placement instruction to rearrange one or more other items in the set of slots such that the COG of the first storage unit is maintained within the COG tolerance region (Sauer: [0114]).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rutt and Misra to include communicating instructions to adjust placement of items when a COG tolerance is not met as taught by Sauer, with the method for maintaining a center of gravity of a first storage unit as taught by Rutt and Misra with the motivation of solving issues of aggregating items that can be laborious, time consuming, inefficient, and prone to error (Sauer: [0003]).

Response to Arguments

35 USC 101

Applicant's arguments filed July 2, 2021 have been fully considered but they are not persuasive. 

Applicant argues that the features of transmitting, by a server, navigation instructions to a robotic vehicle are technological features that are not directed to organizing human activities.  However, these instructions are not being claimed as causing the robotic vehicles to travel because of the transmitted navigation instructions.  The claims merely recite additional steps of transmitting information by a server in support of providing instructions to a user.  Thus the claim amendments are found to be grouped as a certain method of organizing human interactions, and thus an abstract idea.

Applicant further argues that the combined features of the independent claims are directed to the practical application of transporting storage units in a storage facility while minimizing the risk of the storage units toppling over.  While transporting storage units in a safer manner is a practical application, this is not what is claimed.  The claims recite steps of receiving information, identifying a storage unit, transmitting navigation directions to a robotic vehicle, identifying available slots of a storage unit, selecting a slot for placing an item, communicating placement instructions for the item, and transmitting second navigation instructions to the robotic vehicle.  The claims are filled with limitations for 

35 USC 103

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed July 2, 2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat. Pub. No. 2012/0283868 “Rutt”, in view of US Pat. No. 10,882,692 “Misra”, and further in view of US Pat. Pub. No. 2020/0269284 “Sauer”.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        
/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687